Exhibit 10.1 NOTE PURCHASE AGREEMENT NOTE PURCHASE AGREEMENT (the  Agreement ), dated as of February 4, 2013, by and between MERISEL,INC., a Delaware corporation, with headquarters located at 132 West 31st Street, 5th Floor, NY, NY 10001 (the  Company ), and SAINTS CAPITAL GRANITE, L.P. (  Buyer ). RECITALS A.A special committee of the board of directors of the Company consisting of an independent director (the  Special Committee ) has determined that it is advisable and in the best interests of all stockholders, including the stockholders that are not affiliates of the Company, for the Company to execute and deliver this Agreement. B.The Company and Buyer are executing and delivering this Agreement in reliance upon the exemption from securities registration afforded by Regulation D ( Regulation D ) as promulgated by the United States Securities and Exchange Commission (the 
